 Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 1 of 27 PageID #: 7



ROS.25698
                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 TERESA LAMBERT,                                §
     Plaintiff,                                 §
                                                §
 V.                                             §       CIVIL ACTION NO. ____________
                                                §
 ROSS DRESS FOR LESS, INC. D/B/A                §
 ROSS DRESS FOR LESS #491 AND                   §
 ROSS STORES, INC.,                             §
      Defendants.                               §

                       DEFENDANTS’ INDEX OF DOCUMENTS

      The following Exhibits are relied upon and incorporated by reference in Defendants’

Notice of Removal:

      1.     State Court Docket Sheet;

      2.     Plaintiff’s Original Petition, filed February 1, 2021;

      3.     Citation on Ross Dress for Less, Inc., issued February 1, 2021, and returned
             February 3, 2021;

      4.     Citation on Ross Stores, Inc., issued February 1, 2021, and returned
             February 3, 2021; and

      5.     Defendants’ Original Answer, filed March 1, 2021.

                                            Respectfully submitted,

                                            FLETCHER, FARLEY
                                            SHIPMAN & SALINAS, LLP

                                             /s/ Fernando P. Arias
                                            FERNANDO P. ARIAS
                                            ATTORNEY IN CHARGE
                                            State Bar No. 24025946
                                            9201 N. Central Expressway, Suite 600
                                            Dallas, Texas 75231
                                            214-987-9600
                                            214-987-9866 fax
                                            fred.arias@fletcherfarley.com
                                            ATTORNEY FOR DEFENDANTS

DEFENDANTS’ INDEX OF DOCUMENTS                                                       PAGE 1 OF 2
 Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 2 of 27 PageID #: 8




                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing instrument was electronically filed via the Court’s
CM/ECF system and a true and correct copy of same was delivered to all counsel of record in
accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this the 5th day of March, 2021.

                                           /s/ Fernando P. Arias
                                           FERNANDO P. ARIAS




DEFENDANTS’ INDEX OF DOCUMENTS                                                     PAGE 2 OF 2
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 3 of 27 PageID #: 9




                            EXHIBIT
                              “1”
              Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 4 of 27 PageID #: 10
 0123ÿ56ÿ7829ÿ69595ÿ6 65ÿ7ÿ695ÿ7ÿ8ÿ0 8ÿ7 9ÿ ÿ22ÿÿ82ÿ0 8ÿ 29 ÿ0 8ÿÿ81ÿ                    685269ÿÿÿ22ÿÿ82ÿ65 8 ÿ! 3
                                                                      "#$%&'#(ÿ*+ÿ,-'%*.&
                                                                       /0&#ÿ1*2ÿ34565577368589
:;<;=>ÿ@>AB;<CÿD=EÿFG==ÿH<;==ÿIG<ÿ@;==JÿKLMEÿNOBO>ÿFG==ÿH<;==ÿIG<ÿ@;==ÿPQRSÿ>LN U                                     8ÿV3  WCX;<ÿKLYZ<[ÿG<ÿH>A>\;
FG==ÿTCG<;=JÿKLME                                                               U                                    ]85ÿ2^ _`O_SÒ_`S
                                                                                U                                      685269 ab_CXÿHc=C<cMCÿdGZ<C
                                                                                U
                                                                                U
                                                                               e0('fÿg.+*(h0'%*.
                                                                                                                                     @;>NÿiCCG<L;[=
H;I;LN>LC        FG==ÿH<;==ÿIG<ÿ@;==JÿKLMEÿÿjklmnÿpqrlmsrr                                                                           u;<L>LNGÿvÿi<c>=
                 trÿÿFG==ÿH<;==ÿIG<ÿ@;==ÿPQRS                                                                                        ÿÿwxyz{|x}
                 ÿÿ 25^ÿ 95ÿVÿ63685269ÿ05                                                                                   ~ 
                 ÿÿÿ89ÿ05
                 ÿÿ025ÿ
                 ÿÿ]88ÿVÿ~
ÿ
H;I;LN>LC        FG==ÿTCG<;=JÿKLME                                                                                                   u;<L>LNGÿvÿi<c>=
                 ÿÿ 25^ÿ 95ÿVÿ63685269ÿ05                                                                                   ÿÿwxyz{|x}
                 ÿÿÿ89ÿ05                                                                                                     ~ 
                 ÿÿ025ÿ
                 ÿÿ]88ÿVÿ~
ÿ
v>cLCcII        @>AB;<CJÿ:;<;=>                                                                                                     <c=CcL>ÿÿ>=C
                                                                                                                                     ÿÿwxyz{|x}
                                                                                                                                     ~~~
                                                                         #.'&ÿÿ(#(&ÿ*+ÿ'#ÿ/*('
ÿ         ÿÿ"ÿ1ÿ,1ÿ,"g1
~~~ÿÿv>cLCcII=ÿW<c\c L>ÿv;CcCcGLÿ--Wdi¡ÿ¢aSaE__
              £¤z{|y{¥¥¦§ÿ©ª{«------
                              {|z¤ÿ£xy{y{¬|ÿz|}ÿ­®----
                                                  ª¯ÿ°x±z|}
~~~~ÿÿF;²Z;=CÿIG<ÿdcC>CcGLÿ¢bE__
~~~~ÿÿ³Z<[ÿu;;ÿv>cNÿ¢Q_E__
~~~~ dcC>CcGL
               6ÿ]ÿ6ÿ ÿ9´                                     0 ^                ~~~
          ÿÿ                                                               59 ^             ~~~
               6ÿ056ÿ9´                                            0 ^                ~~~
                                                                           59 ^             ~~~
~~~ÿÿT;<DcM;ÿF;CZ<L
              µ¥¥{}z¶{yÿ¬¥ÿ·xª¶{¸xÿ¹ÿº{yzy{¬|ÿ¹ÿw¬§§ÿ·y¬ªx§»ÿ¼|¸½
~~~ÿÿT;<DcM;ÿF;CZ<L
              µ¥¥{}z¶{yÿ¬¥ÿ·xª¶{¸xÿ¹ÿº{yzy{¬|ÿ¹ÿw¬§§ÿ°ªx§§ÿ¥¬ªÿ¾x§§»ÿ¼|¸½
~~ÿÿW<c\cL>ÿiL=¿;<
              °x¥x|}z|y§¦ÿ©ª{«{|z¤ÿµ|§Àxªÿy¬ÿ£¤z{|y{¥¥¦§ÿ©ª{«{|z¤ÿ£xy{y{¬|
~~ÿÿ³Z<[ÿu;;ÿv>cNÿ¢Q_E__
                                                                             Á%.0.-%0Âÿg.+*(h0'%*.
ÿ         ÿÿÿ                           ÿ                                                               ÿ
ÿ         ÿÿÿ                           ÿ                                                               ÿ
ÿ         ÿÿH;I;LN>LCÿ6ÿ]ÿ6ÿ ÿ9´
ÿ         ÿÿV658ÿ298928ÿ 95                                                                                                                           ÿ´
ÿ         ÿÿV658ÿÃ8 95ÿ89^ÿ^25                                                                                                                            ÿ´
ÿ         ÿÿÄ>>LM;ÿHZ;ÿ>=ÿGIÿ_aO_aÒ_`S                                                                                                                          ÿ_E__
ÿ         ÿÿÿ                           ÿ                                                               ÿ                                                    ÿ
~~ÿÿV8985269ÿ 95 ÿ                                                                     ÿ                                                       ÿ´
~~ÿÿÃ8 95                     ÿ 235ÿÅÿ] ~~                                         ÿ6ÿ]ÿ6ÿ ÿ9´                               ÿ´
ÿ         ÿÿÿ                           ÿ                                                               ÿ                                                    ÿ
ÿ         ÿÿÿ                           ÿ                                                               ÿ
ÿ         ÿÿÿ                           ÿ                                                               ÿ
ÿ         ÿÿv>cLCcIIÿ8Æ 5ÿV8
ÿ         ÿÿV658ÿ298928ÿ 95                                                                                                                          ÿ ´
ÿ         ÿÿV658ÿÃ8 95ÿ89^ÿ^25                                                                                                                           ÿ ´
ÿ         ÿÿÄ>>LM;ÿHZ;ÿ>=ÿGIÿ_aO_aÒ_`S                                                                                                                         ÿ_E__
ÿ         ÿÿÿ                           ÿ                                                               ÿ                                                    ÿ
~~~~ÿÿV8985269ÿ 95 ÿ                                                                     ÿ                                                      ÿ ´
~~~~ÿÿÃ8 95                     ÿ 235ÿÅÿ] ~~~~                                         ÿ8Æ 5ÿV8                                        ÿ ´
ÿ         ÿÿÿ                           ÿ                                                               ÿ                                                    ÿ
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 5 of 27 PageID #: 11




                             EXHIBIT
                               “2”
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 6 of  272/1/2021
                                                          Filed:  PageID 7:49 #:
                                                                              PM 12
                                                                               Lynne Finley
                                                                               District Clerk
                                                                               Collin County, Texas
                                                                               By Rosanne Munoz Deputy
                                         380-00553-2021                        Envelope ID: 50249227
                               CAUSE NO. ___________________

TERESA LAMBERT,                                 §              IN THE DISTRICT COURT
     Plaintiff,                                 §
                                                §
v.                                              §
                                                §              _____ JUDICIAL DISTRICT
ROSS DRESS FOR LESS, INC. D/B/A                 §
ROSS DRESS FOR LESS #491, AND                   §
ROSS STORES, INC.                               §
     Defendants.                                §              COLLIN COUNTY, TEXAS

                PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND

 TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES TERESA LAMBERT, hereafter “Plaintiff”, complaining of and about

 ROSS DRESS FOR LESS, INC. D/B/A ROSS DRESS FOR LESS #491, AND ROSS

 STORES, INC., hereafter collectively “Defendants,” and files this Plaintiff’s Original Petition

 and Jury Demand, and in support thereof, would respectfully show unto the Court as follows:

                             DISCOVERY CONTROL PLAN LEVEL

       1.      Plaintiff brings this action under Texas Rule of Civil Procedure 47(c)(5) and seeks

monetary relief over $250,000.00 but not more than $1,000,000.00. Plaintiff intends that discovery

be conducted under Discovery Level 3.

                                     PARTIES AND SERVICE

       2.      Plaintiff, TERESA LAMBERT, is an individual residing in Collin County, Texas

and pursuant to TEX. CIV. PRAC. & REM. CODE § 30.014, Plaintiff states that the last three numbers of

her Texas driver’s license are 110 and the last three numbers of her social security are 823.

       3.      Defendant ROSS DRESS FOR LESS, INC. D/B/A ROSS DRESS FOR LESS

#491, is a foreign for-profit corporation doing business in the State of Texas, and may be served with

process by serving its registered agent: C T Corporation System, 1999 Bryan Street, Suite 900,




PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                               PAGE 1 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 7 of 27 PageID #: 13




Dallas, Texas 75201-3136, or wherever the agent may be found. Issuance of a citation is

requested at this time to include language that “Defendant may be required to make initial

disclosures.”

       4.       Defendant ROSS STORES, INC., is a foreign for-profit corporation doing business

in the State of Texas, and may be served with process by serving its registered agent: C T

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201-3136, or wherever the

agent may be found. Issuance of a citation is requested at this time to include language that

“Defendant may be required to make initial disclosures.”

                                  JURISDICTION AND VENUE

       5.       The subject matter in controversy is within the jurisdictional limits of this Court.

       6.       This Court has jurisdiction over the parties, because said Defendants purposefully

availed themselves of the privilege of conducting activities in the State of Texas and established

minimum contacts sufficient to confer jurisdiction over said Defendants, and the assumption of

jurisdiction over Defendants will not offend traditional notions of fair play and substantial justice

and is consistent with the constitutional requirements of due process.

       7.       Further, as required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff’s

counsel states that the damages, harms and losses sought are in an amount within the jurisdictional

limits of this Court. Plaintiff is required by Rule 47(c), Texas Rules of Civil Procedure to state the

amount of damages, in dollar amount, that represent Plaintiff’s harms and losses due to the

negligence of the Defendants. The legislative history of this requirement indicates that it is for

record keeping and statistical purposes only for lawsuits filed in the State of Texas. Plaintiff’s

counsel states that Plaintiff seeks monetary relief, the maximum of which harms, losses and

damages to Plaintiff is over $250,000.00 but not more than $1,000,000. The amount of monetary




PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                              PAGE 2 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 8 of 27 PageID #: 14




relief actually assessed by the jury or judge, however, will ultimately be determined by a jury or

judge after hearing all of the evidence of harms, damages and losses. Plaintiff also seeks pre-

judgment and post-judgment interest at the highest legal rate as well as exemplary damages.

        8.      Venue in Collin County is proper in this cause under Section 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substantial part of the events or omissions

giving rise to this lawsuit occurred in this county.

                                    MISNOMER/ALTER EGO

        9.      In the event any parties are misnamed or are not included herein, it is Plaintiff’s

contention that such was a “misidentification,” “misnomer,” and/or such parties are/were “alter

egos” of parties named herein. Alternatively, Plaintiff contends that such “corporate veils” should

be pierced to hold such parties properly included in the interest of justice.

                                                FACTS

        10.     On or about February 1, 2019, Plaintiff TERESA LAMBERT was an invitee at

ROSS DRESS FOR LESS #491 located at 3333 Preston Road #00900, Frisco, Collin County, Texas

75034 (hereafter “Premises”).

        11.     Plaintiff was shopping at the Premises when she turned her shopping cart right, into

one of the aisles, when the clothes and edge of hangers started going into the holes of the sides of the

shopping cart and as she started to back up out of the aisle the clothes rack on the right came down

on her striking her right shoulder and right arm. At the time of the occurrence which makes the basis

of this lawsuit, the Defendants ROSS DRESS FOR LESS, INC. D/B/A ROSS DRESS FOR LESS

#491 AND/OR ROSS STORES, INC., by and through their agents, employees, and representatives,

exclusively managed, controlled, owned, and/or possessed the premises in question. Defendants’

failure to warn and/or to timely remedy the hazardous condition of the narrow aisle way was the




PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                                PAGE 3 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 9 of 27 PageID #: 15




proximate cause of the Plaintiff’s injuries and damages.

                                        CAUSES OF ACTION

       12.       Defendants, ROSS DRESS FOR LESS, INC. D/B/A ROSS DRESS FOR LESS

#491 AND/OR ROSS STORES, INC., as owners, operators and managers of the premises in

question, and by and through their employees and/or actual, apparent, ostensible or estoppel agents

and/or representatives, at all times material hereto, owed a duty to act as a reasonable and prudent

property owner, operator and/or management company would have done under the same or similar

circumstances.        Defendants were negligent and such negligence is the proximate cause of

Plaintiff’s injuries and damages.

       13.       Defendants breached their duties by, among other acts and/or omissions, as follows:

                 a.       Creating a condition on the premises which posed an unreasonable risk of
                          harm to individuals such as Plaintiff;

                 b.       Permitting an unreasonably dangerous condition which Defendants knew,
                          or in the exercise of ordinary care should have known about, to exist on the
                          premises in areas which Defendants knew that persons such as Plaintiff are
                          likely to suddenly and unexpectedly encounter without warning and that
                          constitute a hazard and risk of personal injury;

                 c.       In choosing not to conduct reasonable inspections of the Defendants’
                          premises in order to discover the condition on the premises which posed an
                          unreasonable risk of harm to individuals such as Plaintiff;

                 d.       In choosing not to warn Plaintiff of the condition on the premises which
                          posed an unreasonable risk of harm to individuals such as Plaintiff;

                 e.       In choosing not to make safe a condition on the premises which Defendants
                          knew, or in the exercise of ordinary care should have known, posed an
                          unreasonable risk of harm to individuals such as Plaintiff; and,

                 f.       In choosing not to timely and properly remedy the condition so as to prevent
                          harm or injury to others such as Plaintiff.

       14.       At the time of the occurrence which makes the basis of this lawsuit, Defendants

were the owners, operators, and/or the managers of the Premises located at 3333 Preston Road



PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                              PAGE 4 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 10 of 27 PageID #: 16




#00900, Frisco, Collin County, Texas 75034.

       15.     Plaintiff was at and/or on Defendants’ premises with Defendants’ knowledge and

for their mutual benefit.

       16.     A condition on Defendants’ premises posed an unreasonable risk of harm.

Specifically, the narrow aisle way on the Defendants’ premises created a dangerous and hazardous

condition proximately causing the occurrence in question.

       17.     Defendants knew or reasonably should have known of the dangerous condition

existing on the premises in question.

       18.     Defendants had a duty to use ordinary care to ensure that the premises did not

present a danger to Plaintiff. This duty includes the duty to inspect and the duty to warn or to cure.

Defendants breached the duty of ordinary care by choosing not to remedy the unsafe condition of

the narrow aisle way on Defendants’ premise.

       19.     Defendants were also negligent in the hiring, supervision, training, and retaining its

employees who cause and/or fail to remedy the unreasonably dangerous condition.

       20.     Plaintiff will show that Defendants failed to exercise ordinary care in performing

such duty. The acts and/or omissions of Defendants described above by which Defendants

breached such duties constitutes a proximate cause of Plaintiff’s damages described more fully

below, for which Defendants are liable to Plaintiff.

       21.     Each of such acts and/or omissions, singularly or in combination with others, are a

proximate cause of the occurrence and damages sustained by Plaintiff, for which Plaintiff prays

judgment of this Court in an amount within the jurisdictional limits of this Court.

                                   RESPONDEAT SUPERIOR

       22.     The employees, and/or actual, apparent, ostensible or estoppel agents and/or




PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                              PAGE 5 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 11 of 27 PageID #: 17




representatives of Defendants ROSS DRESS FOR LESS, INC. D/B/A ROSS DRESS FOR LESS

#491 AND/OR ROSS STORES, INC., were acting in the course and scope of their respective

employment and were within Defendants’ general authority, in furtherance of Defendants’

business, and for the accomplishment of the object for which Defendants’ employees were hired.

Defendants are therefore liable under the theory of Respondeat Superior. Therefore, Defendants

are liable to Plaintiff for the damages proximately caused by the acts and omissions of their

employees, and/or actual, apparent, ostensible or estoppel agents and/or representatives.

                                            DAMAGES

       23.     As a direct and proximate result of the Defendants’ negligence, Plaintiff was caused

to suffer bodily injury and damages, and to incur the following damages:

               a. Medical care expenses sustained in the past;

               b. Medical care expenses that, in reasonable probability, Plaintiff will sustain in
                  the future;

               c. Physical pain and mental anguish sustained in the past;

               d. Physical pain and mental anguish which, in reasonable probability, will be
                  suffered in the future;

               e. Physical impairment in the past;

               f. Physical impairment which, in reasonable probability, will be suffered in the
                  future;

               g. Loss of earnings in the past;

               h. Loss of earning capacity that, in reasonable probability, Plaintiff will sustain
                  in the future.

       24.     For the above reasons, Plaintiff has suffered losses and damages in a sum within

the jurisdictional limits of the Court and for which this lawsuit is brought.




PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                            PAGE 6 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 12 of 27 PageID #: 18




                                     REQUIRED DISCLOSURES

            25.   Pursuant to Texas Rules of Civil Procedure 190 and 194, Defendants may be

required to make initial disclosures, due within 30 days after the first answer is filed, unless

otherwise agreed or changed by court order.

                        INTENT TO USE DEFENDANTS’ DOCUMENTS

            26.   In accordance with Texas Rules of Civil Procedure 193.7, any documents produced

by Defendants in response to written discovery will be used by Plaintiff at any pre-trial proceeding

or trial.

                                INTENT TO USE U.S. LIFE TABLES

            27.   Plaintiff hereby notifies the Defendants of her intent to use U.S. Life Tables as

published by the U.S. Government in trial of this matter.

                                            JURY DEMAND

            28.   Plaintiff requests a trial by jury on all issues herein and tenders the appropriate fee

at the time of filing of this original petition.

            29.   Plaintiff has met all conditions precent to the filing of this lawsuit.

                         DESIGNATED E-SERVICE EMAIL ADDRESS

            30.   The following is the undersigned attorney’s designation of electronic service

email address for all electronically served documents and notices, filed and unfiled, pursuant to

Tex.R.Civ.P. 21(f)(2) & 21(a):         eservice@kastllaw.com. This is the undersigned’s ONLY

electronic service email address, and service through any other email address will be considered

invalid.

                                                   PRAYER

            WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests that



PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                                 PAGE 7 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 13 of 27 PageID #: 19




 Defendants be cited to appear and answer herein, and that upon a final hearing and trial of this

 cause, Plaintiff have judgment against Defendants, jointly and severally, for damages for

 monetary relief over $250,000.00 but not more than $1,000,000.00 which is within the

 jurisdictional limits of the Court; together with pre-judgment interest from the date of injury

 through the date of judgment at the maximum rate allowed by law; post-judgment interest at the

 highest legal rate until the time the judgment is paid; costs of court; and such other and further

 relief to which Plaintiff may be justly entitled at law or in equity.

                                                Respectfully submitted,

                                                KASTL LAW, P.C.

                                                /s/ Kristina N. Kastl
                                                Kristina N. Kastl
                                                State Bar No. 24025467
                                                Email: kkastl@kastllaw.com
                                                Sorana G. Ban
                                                State Bar No. 24061520
                                                Email: sban@kastllaw.com
                                                Blake Hollingsworth
                                                State Bar No. 24113368
                                                Email: bhollingsworth@kastllaw.com
                                                Elizabeth A. Brammer
                                                State Bar No. 24118337
                                                Email: ebrammer@kastllaw.com

                                                DALLAS OFFICE
                                                4144 North Central Expressway, Suite 1000
                                                Dallas, Texas 75204
                                                Phone: (214) 821-0230
                                                Fax: (214) 821-0231

                                                ATTORNEYS FOR PLAINTIFF

                                                *Please note and document Kastl Law, P.C.’s new e-
                                                serve address. All future e-serve notifications must be
                                                served at: eservice@kastllaw.com.

                                                Service is only effectuated if it is served through our
                                                eservice@kastllaw.com email. Any other Kastl Law,
                                                P.C. email is considered ineffective service.


PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                               PAGE 8 OF 8
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 14 of 27 PageID #: 20




                             EXHIBIT
                               “3”
           Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 15 of 27 PageID #: 21
1·
                                                                                                   Filed: 2/4/2021 4:24 PM
                                                                                                  Lynne Finley
                                                                                                  District Clerk
                                                     THE STATE OF TEXAS
                                                                                                  Collin County, Texas
                                                       CIVIL CITATION                             By Dixie Harden Deputy
                                                    CASE NO.380-00553-2021                        Envelope ID: 50374338


     Teresa Lambert vs. Ross Dress for Less, Inc. d/b/a Ross                                          In the 380th District Court
     Dress for Less #491 and Ross Stores, Inc.
                                                                                                        Of Collin County, Texas

     NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do not file
     a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration of
     twenty days after you were served this citation and petition, a default judgment may be taken against you. In addition
     to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of this suit.
     These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find out
     more at TexasLawHelp.org.”

     TO: Ross Dress for Less, Inc. d/b/a Ross Dress for Less #491
     Registered Agent CT Corporation System
     1999 Bryan St
     Suite 900
     Dallas TX 75201-3136, Defendant

     GREETINGS: You are commanded to appear by filing a written answer to Plaintiff’s Original Petition and Jury
     Demand at or before ten o’clock A.M. on the Monday next after the expiration of twenty days after the date of service
     of this citation before the Honorable 380th District Court of Collin County, Texas at the Courthouse of said County in
     McKinney, Texas.

     Said Plaintiff’s Petition was filed in said court, by Kristina N Kastl Kastl Law PC 4144 North Central Expressway
     Suite 1000 Dallas TX 75204 (Attorney for Plaintiff or Plaintiffs), on February 01, 2021, in this case, numbered 380-
     00553-2021 on the docket of said court.

     The natures of Plaintiff’s demand is fully shown by a true and correct copy of Plaintiff’s Original Petition and Jury
     Demand accompanying this citation and made a part hereof.

     Issued and given under my hand and seal of said Court at McKinney, Texas, on this the 2nd day of February, 2021.

                                                                                       ATTEST: Lynne Finley, District Clerk
                                                                                                       Collin County, Texas
                                                                                                  Collin County Courthouse
                                                                                                      2100 Bloomdale Road
                                                                                                    McKinney, Texas 75071
                                                                                 972-548-4320, Metro 972-424-1460 ext. 4320



                                                                                       By: ______________________, Deputy
                                                                                          Rosanne Munoz




     The law prohibits the Judge and the clerks from giving legal advice, so please do not seek legal advice. Any
     questions you have should be directed to an attorney.



II
        Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 16 of 27 PageID #: 22



                                             AFFIDAVIT OF SERVICE
Case No: 380-00553-2021

Teresa Lambert
vs.
Ross Dress for Less, Inc. d/b/a
Ross Dress for Less #491 and Ross Stores, Inc.

My name is David Barberena, I am over 18 years of age. I am authorized to deliver Subpoenas, Citations and other notices
within the State of Texas. I am not associated with the parties here to nor interested in the outcome of this matter. I am
fully competent to testify to the matters stated in this affidavit. I have personal knowledge of the facts and statements
contained in this affidavit. I declare under penalty of perjury that the foregoing is true and correct.

On 2/2/2021, I received the following Citation, Plaintiff's Original Petition and Jury Demand.

I was contracted to deliver these documents to Ross Dress for Less, Inc. d/b/a Ross Dress for Less #491 c/o CT
Corporation at 1999 Bryan Street, Dallas, TX 75201.


On February 3, 2021 at 12:25 pm I delivered these documents to Ross Dress for Less, Inc. d/b/a Ross Dress for Less
#491 c/o CT Corporation at 1999 Bryan Street, Dallas, TX 75201.

Date: 2/3/2021

07-Jc;z_____
DAVID BARBERENA
PSCl 1734
Ex. 12-31-22
STATE OF TEXAS
TARRANT COUNTY



My name is David Lee Barberena, my date of birth is 4-18-76 and my address is 301 Commerce Street, Fort Worth, TX 76102.
I declare under penalty of perjury that the foregoing is true and correct.
Executed in Tarrant County, State of Texas on     Q__ -3   -Jr
                                                         (Date)




                                                                                                      (Declarant)
    Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 17 of 27 PageID #: 23

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Jami Couri on behalf of Kristina Kastl
Bar No. 24025467
jcouri@kastllaw.com
Envelope ID: 50374338
Status as of 2/4/2021 4:32 PM CST

Case Contacts

Name               BarNumber   Email               TimestampSubmitted      Status

Kristina Kastl     24025467    kkastl@kastllaw.com 2/4/2021 4:24:24 PM     SENT



Associated Case Party: Teresa Lambert

Name                   BarNumber Email                        TimestampSubmitted    Status

Kristina N.Kastl                    eservice@kastllaw.com     2/4/2021 4:24:24 PM   SENT

Judy Rodriguez                      jrodriguez@kastllaw.com   2/4/2021 4:24:24 PM   SENT

Elizabeth Brammer                   ebrammer@kastllaw.com     2/4/2021 4:24:24 PM   SENT
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 18 of 27 PageID #: 24




                             EXHIBIT
                               “4”
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 19 of 27 PageID #: 25

 . CT Corporation                                                                                     Service of Process
                                                                                                      Transmittal
                                                                                                      02/03/2021
                                                                                                      CT Log Number 538990353
  TO:         Luisa Gomes
              Ross Stores, Inc.
              5130 Hacienda Dr
              Dublin, CA 94568-7635

  RE:         Process Served in Texas

  FOR:        Ross Stores, Inc. (Domestic State: DE)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                                  TERESA LAMBERT, Pltf. vs. ROSS DRESS FOR LESS, INC, etc., AND ROSS STORES, INC.,
                                                    Dfts.
  DOCUMENT(S) SERVED:                               -
  COURT/AGENCY:                                     None Specified
                                                    Case # 380005532021
  NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
  ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
  DATE AND HOUR OF SERVICE:                         By Process Server on 02/03/2021 at 12:52
  JURISDICTION SERVED :                             Texas
  APPEARANCE OR ANSWER DUE:                         None Specified
  ATTORNEY(S) / SENDER(S):                          None Specified
  ACTION ITEMS:                                     CT has retained the current log, Retain Date: 02/03/2021, Expected Purge Date:
                                                    02/08/2021

                                                    Image SOP

                                                    Email Notification, Luisa Gomes maria.gomes@ros.com

                                                    Email Notification, Taiala Puamau taiala.puamau@ros.com

                                                    Email Notification, Vanessa Langlais vanessa.langlais@sedgwick.com

  REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                    1999 Bryan Street
                                                    Suite 900
                                                    Dallas, TX 75201
                                                    866-665-5799
                                                    SouthTeam2@wolterskluwer.com
  The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
  relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
  of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
  advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
  therein.




                                                                                                      Page 1 of 1 / SK
        Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 20 of 27 PageID #: 26


                                                                ®® Wolters Kluwer
                           PROCESS SERVER DELIVERY DETAILS




Date:                         Wed, Feb 3, 2021

Server Name:                  David Barberena




Entity Served                 ROSS STORES, INC.

Agent Name                    CT CORPORATION SYSTEM

Case Number                   380005532021

Jurisdiction                  TX
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 21 of 27 PageID #: 27



                                           THE STATE OF TEXAS
                                             ClVIL CITATION
                                          CASE NO.380-00553-2021

Teresa Lambert vs. Ross Dress for Less, Inc. d/b/a                                                 In the 380th District Cou11
Ross Dress for Less #491 and Ross Stores, Inc.
                                                                                                     Of Collin County, Texas

NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. If you or your attorney
do not file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next
following the expiration of twenty days after you were served this citation and petition, a default judgment
may be taken against you. In addition to filing a written answer with the clerk, you may be required to make
initial disclosures to the other parties of this suit. These disclosures generally must be made no later than 30
days after you file your answer with the clerk. Find out more at TexasLawHelp.org."

TO: Ross Stores, Inc.
Registered Agent CT Corporation System
1999 Bryan St
Suite 900
Dallas TX 75201-3136, Defendant

GREETINGS: You are commanded to appear by filing a written answer to Plaintifrs Original Petition
and Jury Demand at or before ten o'clock A.M. on the Monday next after the expiration of twenty days
after the date of service of this citation before the Honorable 380th District Court of Collin County, Texas at
the Courthouse of said County in McKinney, Texas.

Said PlaintifPs Petition was filed in said cou11, by Kristina N Kastl Kastl Law PC 4144 North Central
Expressway Suite 1000 Dallas TX 75204 (Attorney for Plaintiff or Plaintiffs), on February 01, 2021, in this
case, numbered 3 80-00553-2021 on the docket of said court.

The natures of Plaintiffs demand is fully shown by a true and correct copy of Plaintifrs Original Petition
and Jury Demand accompanying this citation and made a part hereof.

lssued and given under my hand and seal of said Court at McKinney, Texas, on this the 2nd day of February,
2021.

                                                                                        ATTEST: Lynne Finley, District Clerk
                                                                                                      Collin County, Texas
                                                                                                 Collin County Courthouse
                                                                                                     2100 Bloomdale Road
                                                           ''"""'""'"'''
                                                      ,,,,,h  \CT Co'',,,,                           McKinney, Texas 75071
                                              ,{;.'o~:;:J,,72-548-4320, Metro 972-424-1460 ext. 4320

                                                                             \)             ~~
                                             i[~/·
                                                (
                                              \9'\
                                                                               )i
                                                                              /~!      By: _ _ _ _ _ _ _ _....,,__, Deputy
                                              -:0: .,., \                     •"L.l~
                                               ~\,,a~··•...
                                                ...., "/
                                                                          .. ··"'"'1
                                                                            ... '~            Rosanne Munoz
                                                   ,, 'l1'••·.............•·:.'\ ,.
                                                    ,,,,,,,, 'N CO U~ \,,;,,,,
                                               ''''•u,uuu,,,,,
The law prohibits the Judge and the clerks from giving legal advice, so please do not seek legal advice.
Any questions you have should be directed to an attorney.
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 22 of 27 PageID #: 28




                             EXHIBIT
                               “5”
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 23 Filed:
                                                           of 27     PageID
                                                                  3/1/2021      #: 29
                                                                           2:43 PM
                                                                            Lynne Finley
                                                                            District Clerk
                                                                            Collin County, Texas
                                                                            By Dixie Harden Deputy
                                                                            Envelope ID: 51031170
ROS.25698

                                 CAUSE NO. 380-00553-2021

TERESA LAMBERT,                                   §              IN THE DISTRICT COURT
    Plaintiff,                                    §
                                                  §
V.                                                §
                                                  §              COLLIN COUNTY, TEXAS
ROSS DRESS FOR LESS, INC. D/B/A                   §
ROSS DRESS FOR LESS #491 AND                      §
ROSS STORES, INC.,                                §
     Defendants.                                  §              380th JUDICIAL DISTRICT

                           DEFENDANTS’ ORIGINAL ANSWER
                          TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendants ROSS DRESS FOR LESS, INC. (incorrectly named and sued as “ROSS

DRESS FOR LESS, INC. D/B/A ROSS DRESS FOR LESS #491”) and ROSS STORES, INC.

now come and file their Original Answer to Plaintiff’s Original Petition. In support of same,

Defendants would respectfully show unto the Court as follows:

                                            I.
                                      GENERAL DENIAL

       Defendants deny each and every, all and singular, the material allegations contained in

Plaintiff’s Original Petition and demand strict proof thereof.

                                                II.

       Defendant ROSS STORES, INC. would show that it is not a proper party to this lawsuit.

The above-referenced claim arises from an incident that occurred at a Ross Dress for Less store in

Frisco, Texas. Defendant ROSS DRESS FOR LESS, INC. is the entity that manages the day-to-

day operations of the Ross Dress for Less store where the incident made the basis of this lawsuit

occurred. Ross Stores, Inc. does not direct or control any such aspects of the operations of the

subject Ross Dress for Less store.


DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                              PAGE 1 OF 4
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 24 of 27 PageID #: 30




                                                III.

        Defendants more specifically deny that they, by and through their representatives and

employees, had any actual or constructive knowledge of an unreasonably dangerous condition in

the area where Plaintiff was allegedly injured. Without any knowledge of an unreasonably

dangerous condition, Defendants would not know to warn others of such condition.

                                                IV.

        Pleading further, in the alternative, and by way of affirmative defense, Defendants would

show that the condition of which Plaintiff complains was open and obvious or was a condition of

which Plaintiff had actual or constructive knowledge. Because Plaintiff was aware or should have

been aware of the alleged dangerous condition, the condition did not pose an unreasonable risk

and Defendants owed no duty to Plaintiff to warn of the alleged condition or make such condition

safe.

                                                 V.

        Pleading further, in the event that Defendants are found to be liable to Plaintiff under any

theory of negligence or other cause of action under law, Defendants assert the doctrine of

comparative causation as provided under Texas law, requiring that the harm caused by the

negligence of Plaintiff, and the harm caused by the negligence or other causative act, if any, of any

other party to this action, be compared by the trier of fact with the harm, if any, caused by the

alleged negligence of these Defendants. For further answer, and in the alternative, Defendants

allege that Plaintiff’s claims are barred due to the negligence of Plaintiff, which contributed to or

proximately caused the injuries and damages alleged by Plaintiff in Plaintiff’s Original Petition.

Defendants, therefore, would respectfully request that the trier of fact consider Plaintiff’s own

negligence in the determination of facts in this matter.




DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                              PAGE 2 OF 4
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 25 of 27 PageID #: 31




                                                 VI.

        In the event that Defendants are found to be liable to Plaintiff and in the event that

Plaintiff’s injuries are found to have been caused by the accident made the basis of this lawsuit,

Defendants plead that Plaintiff’s recovery of medical and health care expenses is limited to the

amount actually paid or incurred by or on behalf of Plaintiff. TEXAS CIVIL PRACTICE & REMEDIES

CODE §41.015.

                                                VII.

        Pleading further, Defendants seek the application of Section 18.091 of the TEXAS CIVIL

PRACTICE & REMEDIES CODE. Specifically, Defendants maintain that Plaintiff, “if seeking

recovery for loss of earnings, loss of earning capacity, loss of contribution of a pecuniary value

and/or loss of inheritance, must present evidence in the form of a net loss after reduction for income

tax payments or unpaid tax liability pursuant to any Federal Income Tax Law.”

                                             VIII.
                                         JURY DEMAND

            In accordance with Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant hereby

demands a trial by jury. Simultaneously with the filing of this demand, a jury fee is being paid on

behalf of Defendant.

        WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff takes

nothing by this suit, that Defendants be awarded their costs, and for such other and further relief,

both general and special, at law or in equity, to which they may show themselves to be justly

entitled.




DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                               PAGE 3 OF 4
Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 26 of 27 PageID #: 32




                                              Respectfully submitted,

                                              FLETCHER, FARLEY
                                              SHIPMAN & SALINAS, LLP

                                               /s/ Fernando P. Arias
                                              FERNANDO P. ARIAS
                                              State Bar No. 24025946
                                              9201 N. Central Expwy., Suite 600
                                              Dallas, Texas 75231
                                              214-987-9600
                                              214-987-9866 fax
                                              fred.arias@fletcherfarley.com

                                              ATTORNEY FOR DEFENDANTS


                                 CERTIFICATE OF SERVICE

       THIS WILL CERTIFY that a true and correct copy of the foregoing instrument has been
mailed, telecopied, hand delivered, or electronically transmitted to all attorneys of record in this
cause of action, in compliance with Rule 21a. of the TEXAS RULES OF CIVIL PROCEDURE, on the 1st
day of March, 2021.
                                              /s/ Fernando P. Arias
                                              FERNANDO P. ARIAS




DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION                             PAGE 4 OF 4
    Case 4:21-cv-00179-SDJ Document 1-2 Filed 03/05/21 Page 27 of 27 PageID #: 33

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Abby Golman on behalf of Fernando Arias
Bar No. 24025946
abby.golman@fletcherfarley.com
Envelope ID: 51031170
Status as of 3/1/2021 2:45 PM CST

Case Contacts

Name                BarNumber   Email                               TimestampSubmitted Status

Kristina Kastl      24025467    kkastl@kastllaw.com                 3/1/2021 2:43:17 PM   SENT

Fernando P.Arias                fred.arias@fletcherfarley.com       3/1/2021 2:43:17 PM   SENT

Abby Golman                     abby.golman@fletcherfarley.com      3/1/2021 2:43:17 PM   SENT

Tal Ellis                       tal.ellis@fletcherfarley.com        3/1/2021 2:43:17 PM   SENT



Associated Case Party: Teresa Lambert

Name                 BarNumber Email                           TimestampSubmitted    Status

Kristina N.Kastl                 eservice@kastllaw.com         3/1/2021 2:43:17 PM   SENT

Judy Rodriguez                   jrodriguez@kastllaw.com       3/1/2021 2:43:17 PM   SENT

Elizabeth Brammer                ebrammer@kastllaw.com         3/1/2021 2:43:17 PM   SENT
